DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 8, 12-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 5,684,530) in view of Fang (US 2020/0182801 A1).

Regarding claim 1, White discloses an inspection system (see fig. 14), comprising: a camera (e.g. see C11, L60-63); and a housing (see 60 in fig. 14), the housing including: a reflective dome (see 63 in fig. 14), the reflective dome including an apex (see 68 in fig. 14); and a viewport (see 70 in fig. 14), the viewport offset from the apex (see 68 and 70 in fig. 14), the camera mounted to capture light exiting the reflective dome through the viewport (see 70 in fig. 14).
Although White discloses a plurality of light sources (see 96 in fig. 14; see details in 78 of fig. 15), the plurality of light sources facing in a direction from the reflective dome such that a majority of light output from the plurality of light sources enters the reflective dome after reflecting off of a first surface of the housing (e.g. see C11, L40-50), it is noted that White does not disclose the facing direction of the light source.
However, White discloses in another embodiment wherein an illumination setup wherein the plurality of light sources facing in a direction away from the reflective dome (see 8 in fig. 9).
Given the teachings as a whole, because White teach methods for illumination, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one method for the other to achieve the predictable result of illuminating a surface.
Furthermore, although White discloses the light sources mounting ring surrounding circumference of the reflective dome and defining a portion of a bottom side of the housing, it is noted that White does not disclose a thermally conductive mounting ring surrounding a circumference of the reflective dome and overlapping at least a portion of a bottom side of the housing, wherein the plurality of light sources are attached to the thermally conductive mounting ring.
However, Fang discloses an illuminating system (see 500 in fig. 5) comprising a thermally conductive mounting ring (see 524 and 580 in fig. 5) surrounding a circumference of the reflective dome (see 240 in fig. 2 surrounded by 524 and 580 in fig. 5) and overlapping at least a portion of a bottom side of the housing (see 524 and 580 overlapping a top and side part of the bottom side of the housing in fig. 5), wherein the plurality of light sources are attached to the thermally conductive mounting ring (see 540 with 524 and 580 in fig. 3; e.g. see ¶ [0047]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Fang teachings of heat sink into the White light source for the benefit of dissipating heat to preserve the life of the light source. Incorporating the heat sink to the light source would result in a heat sink ring that surrounds the reflective dome.


Regarding claims 2 and 17, White further discloses wherein the light exiting the reflective dome through the viewport and received by the camera contains light that is diffuse (see 70 in fig. 14) and replicates light that is on-axis and with respect to an orientation of the camera (e.g. see fig. 9). 

Regarding claims 3 and 18, White further disclose wherein the reflective dome includes a top side and a bottom side (see 60 in fig. 14), the bottom side including a highly reflective concave surface (see 94 in fig. 14). 

Regarding claims 4 and 19, the references further discloses wherein each light source of the plurality of light sources includes a back side attached to the thermally conductive mounting ring and a face from which illumination generated by the plurality of light sources is emitted (see Fang 540 with 524 and 580 in fig. 3), and wherein the highly reflective concave surface and the faces of the plurality of light sources are arranged in the housing to face a downward direction (see White fig. 9). 

Regarding claims 5 and 20, White further disclose wherein the surface includes a reflector ring that overlaps the bottom side of the reflective dome (see 94 in fig. 14), the reflector ring including a highly reflective surface that reflects a substantial amount of the light directly emitted in a downward direction from the plurality of light sources into the reflective dome (see 94 in fig. 14), the reflector ring including a center void (see 94 in fig. 14), wherein the light that is reflected by the reflector ring into the reflective dome reflects off of the highly reflective concave surface and through the center void to reflect off of a part being reflected and back through the center void into the reflective dome (see 94 in fig. 14). 

Regarding claims 8 and 21, the references further disclose an illuminating system comprising a heat sink within a cavity of the housing (see Fang 580 in fig. 5; see White 160 in fig. 25), the heat sink attached to the thermally conductive mounting ring (see Fang 540 with 524 and 580 in fig. 3) and located between the reflective dome and an outer wall of the housing (see Fang 580 in fig. 5; see White 160 in fig. 25), wherein the back side of the each of the plurality of light sources transfers heat energy to the heat sink through the thermally conductive mounting ring (see Fang 540 with 524 and 580 in fig. 3).

Regarding claim 12, White further discloses wherein the apex of the reflective dome is formed from reflective metal and is not transparent (see C3 L49-52). 

Regarding claim 13, White further discloses wherein the viewport includes a hole having a profile that is elongated along the highly reflective concave surface of the reflective dome (see 70 in fig. 14). 

Regarding claim 15, White further discloses wherein the plurality of light sources are light emitting diodes (e.g. see C9 L1). 

Regarding claim 16, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.


3.	Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White and Fang in view of Spero (US 2012/0206050 A1).
Regarding claim 9, although White discloses wherein the camera is supported by a camera mounting structure (see 12’ in fig. 25), it is noted that the references do not disclose wherein the housing is mechanically supported by only two metal tubes, the metal tubes connected to both of the camera mounting structure and the housing. 
However, Spero discloses an option to include coolant for the illuminating system (e.g. see ¶ [0327]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Spero teachings of coolant into the references illuminating system for the benefit of dissipating heat to preserve the life of the light source. Incorporating the coolant would require two tubes connected to both of the camera mounting structure and the housing for the liquid to flow in and out.

Regarding claim 10, the references further discloses wherein a fluid circuit of coolant fluid runs through each of the two metal tubes and the housing (see teaching in claim 9). 

Regarding claim 14, the claim(s) recite analogous limitations to claim 9, and is/are therefore rejected on the same premise.


4.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over White and Fang in view of Charles (US 6,449,103 B1).

Regarding claim 6, although the references disclose the ring, it is noted that the references do not disclose the structure of the ring.
However, Charles discloses an optical system wherein the reflector ring includes a plurality of scallops arrayed around the reflector ring in a circle (e.g. see 24b in fig. 24, fig. 102; e.g. see C38, L53-66), the plurality of scallops including a plurality of highly reflective concave surfaces (e.g. see 24b in fig. 24), respectively, the plurality of highly reflective concave surfaces facing an upward direction that is opposite the downward direction in which the highly reflective concave surface of the reflective dome faces (e.g. see fig. 102). 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Charles teachings of scallop reflector into the references ring reflector for the benefit of redirecting light to a specific area.

Regarding claim 7, the references further disclose wherein the plurality of scallops are located below the plurality of light sources, respectively, in a 1:1 relationship (see Charles fig. 102). 

Response to Arguments
Applicant's arguments with respect to claims 1-10 and 12-21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485